     Case 8:19-cv-01212-FLA-JDE Document 61 Filed 05/14/21 Page 1 of 3 Page ID #:357



 1    JOSEPH R. ASHBY (SBN 248579)
      joseph@ashbylawfirm.com
 2    ASHBY LAW FIRM P.C.
 3    1055 West Seventh Street, 33rd Floor
      Los Angeles, CA 90017
 4    Telephone: (213) 232-3810
      Facsimile: (213) 429-0976
 5

 6
      WILLIAM T. O’BRIEN (admitted pro hac vice)
      williamobrien@eversheds-sutherland.us
 7    JOHN W. LOMAS, JR. (admitted pro hac vice)
      johnlomas@eversheds-sutherland.us
 8    EVERSHEDS SUTHERLAND (US) LLP
      700 6th St NW
 9    Washington, DC 20001
10    Telephone: (202) 220-8049
      Facsimile: (202) 637-3593
11
      Attorneys for Plaintiff
12

13
      JOHN M. HAMILTON (SBN 155381)
      jm_hamilton15@yahoo.com
14    HAMILTON LAW OFFICES
      5757 W. Century Blvd., Suite 700
15    Los Angeles, CA 90045
      Phone: (424) 419-4028
16    Facsimile: (424) 419-4002
17
      Attorney for Defendant Yuri Vanetik
18
                            UNITED STATES DISTRICT COURT
19

20                         CENTRAL DISTRICT OF CALIFORNIA
21                                           )
      PAVEL FUKS, an individual,             )   Case No.: 8:19-cv-1212- FLA (JDEx)
22                                           )
                                             )
23                   Plaintiff,
                                             )   JOINT STATEMENT OF THE
                                             )
                                             )   CASE
24     vs.                                   )
                                             )
25                                           )
                                             )
      YURI VANETIK, an individual,
26                                           )
                                             )
27
                   Defendant.
28
                                                 JOINT PROPOSED STATEMENT OF CASE
      46145161.1
     Case 8:19-cv-01212-FLA-JDE Document 61 Filed 05/14/21 Page 2 of 3 Page ID #:358



 1             Pursuant to the Court’s Order dated March 29, 2021 (Dkt. #49), attached
 2    please find the parties’ joint proposed statement of case in the above-captioned
 3
      matter.
 4

 5

 6
      DATED: May 14, 2021                     ASHBY LAW FIRM P.C.
                                              Joseph R. Ashby
 7

 8                                            EVERSHEDS SUTHERLAND LLP
                                              William T. O’Brien
 9                                            John W. Lomas, Jr.
10

11                                            By: ___/s/ Joseph R. Ashby____________
                                                    Joseph R. Ashby
12                                            Attorneys for Plaintiff Pavel Fuks
13

14    DATED: May 14, 2021                     HAMILTON LAW OFFICES
                                              John M. Hamilton
15

16                                            By: ___/s/_(with permission)____________
17                                                  John M. Hamilton
                                              Attorney for Defendant Yuri Vanetik
18

19

20

21

22

23

24
      Pursuant to L-R 5-4.3.4(a)(2)(i), I, Joseph R. Ashby, attest that all other signatories
      listed, and on whose behalf the filing is submitted, concur in the filing’s content
25
      and have authorized the filing.
26

27                                             /s/ Joseph R. Ashby                ___
28                                            Joseph R. Ashby
      -1-                                        JOINT PROPOSED STATEMENT OF CASE
      46145161.1
     Case 8:19-cv-01212-FLA-JDE Document 61 Filed 05/14/21 Page 3 of 3 Page ID #:359



 1                                     STATEMENT OF CASE

 2             This case concerns claims for fraud, breach of contract, and other related
 3    claims in connection with an alleged promise to provide a VIP events package for
 4    the 2017 U.S. presidential inauguration.
 5             The plaintiff is Pavlo Fuks, a citizen and resident of Ukraine, the second-
 6    largest country in Europe. The defendant is Yuri Vanetik, a U.S. citizen and
 7    resident of California.
 8             Mr. Fuks alleges that Mr. Vanetik promised to provide to him a VIP events
 9    package for the 2017 U.S. presidential inauguration in Washington, D.C. in
10    exchange for $200,000; that he paid Mr. Vanetik $200,000 for the VIP events
11    package and flew to Washington D.C. for the inauguration; and that when he
12    arrived in Washington, D.C., Mr. Vanetik did not deliver on the promise of a VIP
13    events package.
14             Mr. Vanetik denies Mr. Fuks’s allegations and claims.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      -1-                                          JOINT PROPOSED STATEMENT OF CASE
      46145161.1
